DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 33-52 are pending in the instant application. Claims 33-52 are rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over at claims 1-33 of U.S. Patent No. 11,021,456. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
US 11,021,456 claims a similar method of treating glaucoma to the method of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established.

Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3, 5-8, 17-19, and 21-24 of U.S. Patent No. 10,882,840. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
US 10,882,840 claims similar methods of treating an eye disease in a subject in need thereof and of reducing intraocular pressure in a subject in need thereof to the methods of the instant claims. Also, the effective amount of the compounds for systemic administration and the intervals of administration are disclosed on column 18 of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the methods of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3, 5-8, 17-19, and 21-24 of U.S. Patent No. 10,532,993. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
US 10,532,993 claims similar methods of treating an eye disease in a subject in need thereof and of reducing intraocular pressure in a subject in need thereof to the methods of the instant claims. Also, the effective amount of the compounds for systemic administration and the intervals of administration are disclosed on column 18 of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the methods of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 4, 5, 20, and 21 of U.S. Patent No. 10,112,920. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
US 10,112,920 claims similar methods of treating an eye disease in a subject in need thereof and of reducing intraocular pressure in a subject in need thereof to the methods of the instant claims. Also, the effective amount of the compounds for systemic administration and the intervals of administration are disclosed on column 18 of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established. 
Claims 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 4 and 5 of U.S. Patent No. 9,884,840. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
US 9,884,840 claims a similar method of treating an eye disease in a subject in need thereof to the method of the instant claims. Also, the effective amount of the compounds for systemic administration and the intervals of administration are disclosed on column 18 of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established.
Claims 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 35 and 36 of U.S. Patent No. 9,096,569. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
US 9,096,569 claims a similar method of treating an eye disease in a subject in need thereof to the method of the instant claims. Also, the effective amount of the compounds for systemic administration and the intervals of administration are disclosed on column 18 of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established.
Claims 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 36 and 37 of U.S. Patent No. 8,450,344. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
US 8,450,344 claims a similar method of treating an eye disease in a subject in need thereof to the method of the instant claims. Also, the effective amount of the compounds for systemic administration and the intervals of administration are disclosed on column 18 of the reference. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the method of the instant claims in view of the reference with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626